Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.

 Response to Amendment
	Th examiner is in receipt of applicant’s response to office action mailed 1/4/2022, which was received 4/4/2022. Acknowledgement is made to the amendment to claims 28 and the addition of new claims 41-44. Applicant’s amendment and remarks have been carefully considered and were not persuasive in overcoming the Double Patenting rejection, the priority statement and after review the new USC 101 rejection. In regards to the USC 103 rejection the amendment was persuasive, however, after further search and consideration the following new ground of rejection modified as necessitated by amendment follows:  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, listed as claiming priority in PALM except application 16/357,241, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The other applications with the exception of 16/357,241 do not adequately disclose “determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units”. The ‘827 Patent further does not teach “determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data: determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub; receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub”.

For purposes of priority the examiner will consider the priority to be March 18, 2019, which is the priority of application 16/357,241.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21. (New) A method, comprising:
receiving destination location data from a plurality of users, wherein the destination location data corresponds to one or more geographic destinations;
determining one or more virtual hubs based on the destination location data, wherein the one or more virtual hubs are configured for use by one or more transportation vehicles;
and
providing a toll capacity exchange for one or more toll capacity units based on the one or more virtual hubs, wherein:
the one or more toll capacity units correspond to one or more  predetermined spaces disposed within the one or more virtual hubs, wherein the one or more predetermined spaces are subject to one or more tolls; and
the toll capacity exchange corresponds to market depth data, the market depth
data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more toll capacity units.
            16/397,685
21. (Currently Amended) A method, comprising:
receiving origin location data and destination location data from a plurality of users,
wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the
destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:
determining a plurality of virtual hub routes based on the plurality of virtual hubs,
wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving parking attribute data from the plurality of users, wherein the parking
attribute data corresponds to one or more attributes of available parking from the plurality
of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a parking exchange for one or more parking units based on the
plurality of virtual hub routes and the parking attribute data, wherein the one or more
parking units correspond to the available parking from the plurality of users for purchase
between the respective origin virtual hub and the respective destination virtual hub,
wherein the parking exchange corresponds to market depth data, the market depth data
comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units.
          16/359,841
receiving origin location data and destination location data from a plurality of users,
wherein the origin location data corresponds to geographic origins and the destination
location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the
destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:
determining a plurality of virtual hub routes based on the plurality of virtual hubs,
wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective
destination virtual hub;
receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub.

                                                                    
Claims 21-23,27-30,34-37 and 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  21-23,27-30,34-37 of copending Application No. 16397685 and claims  21-40 of copending Application No. 17082254. Although the claims at issue are not identical, they are not patentably distinct from each other because basically the claims differentiated by the product or service that is delivered by the application’s claims as the specification are virtually the same except for the terms “Tutoring units” in 16397685, “toll capacity units” in 17/082,254 and “Parking units” in the instant application being interchanged in the applications.
This is a provisional nonstatutory double patenting rejection.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23,27,28-30,34-37,41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 21 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:

21. (Previously Presented) A method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the there is an parking exchange, virtual hubs and virtual hub routes, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, determining and transmitting” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
21. (Previously Presented) A method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of parking exchange, virtual hubs and virtual hub routes, are recited at a high-level of generality (i.e., as generic hubs used in an energy exchange performing a generic function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (virtually assembling hubs in an exchange).  For example, stating that the hubs are virtual and a are used in an energy exchange, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 21 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives data from bidder and presents information related to and auction) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing data and making determinations based on the data) see Versata, OIP Techs
see West View Research LLC v Audi AG

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 28 and 35 are a system and computer-readable medium respectively  reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claims 22,23,27,29,30,34,36,37,41-44 are dependencies of claims 21,28 and 35. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof.
wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof.
wherein the origin location data and destination location data correspond to global positioning system (GPS) coordinate data.
generating a forward commodity contract between a first user and the second user of the plurality of users based on the received parking attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between first and second parking units of the one or more parking units.
wherein the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data.
wherein the parking exchange comprises a market exchange for the one or more parking units, wherein the one or more parking units comprises one or more commodity contract specifications.


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27,35-37, 41,43 are rejected under 35 U.S.C. 103 as being unpatentable over Jamail (US PG PUB 20180365598) in view of Beaurepaire et al. (US PG PUB 20200173808) and further in view of Aizenbud (WO 2015059691).

In regards to claim 21, Jamail teaches a method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations (Jamail, para 0007, using the electronic management system the user may list their origin parking space for geographic search by a user looking for parking in the origin area. Likewise a host in the destination area lists their available parking spots so a hub may be created around a destination for selection by the user);
Jamail teaches an origin location and a destination location with virtual hubs that are arranged around a location, but does not specifically mention that there are plurality of virtual hubs that are along a corridor between the origin and destination. Beaurepaire teaches determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data (Beaurepaire, para 0066, FIG 8, claim 1, “providing parking recommendations to a user, the system comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to: determine relative positions between a plurality of shared vehicles in vicinity of at least one parking location; cluster at least two shared vehicles from the plurality of shared vehicles into one or more mobility hubs based on a predefined criteria and the determined relative positions between the plurality of shared vehicles; rank the one or more mobility hubs based on one or more hub rating parameters; and control an output interface to output parking recommendation data to the user for the at least one parking location, based on the ranking of the one or more mobility hubs”, (Beaurepaire, claim 1). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Jamail, determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data as is taught by Beaurepaire, since this will allow the user to pick up products along the route efficiently by assuring that a parking space is available when they arrive a location along the determined corridor between the origin and destination. 
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub (Beaurepaire. FIG 8, para 0066, “intermodal navigation route computed by the mapping platform 106 to a destination of a user via mobility hubs comprising clustered shared vehicles, in accordance with an example embodiment. Consider an example where a user starts from a starting point S and intends to reach a destination D. The user employs the system 200 to navigate from the starting point S to the destination D. The mapping platform 106 of the system 200 may be configured to determine relative positions of shared vehicles operated by different shared vehicle service providers and cluster the shared vehicles into mobility hubs, for example, A, B, and C based on the personalized criteria of the user as exemplarily illustrated. Also, assume the mobility hub C has a lower ranking due higher percentage of faulty shared vehicles compared to the mobility hubs A and B. Consider the user prefers bikes and cars in different segments of the route towards the destination and the user prefers cars from RNT cars service provider over ABC cars service providers. Considering the user also prefers bikes over scooters and XYZ bikes service providers over POP bikes service providers, the mapping platform 106, based on the personalized criteria of the user and similar users, may cluster more bikes of XYZ bikes service provider in the mobility hub A. The mapping platform 106 may not include the car of ABC car service provider in mobility hub even if the car of ABC car service provider is available in the vicinity of the mobility hub A considering the preference of the user. The mapping platform 106 guides the user to use his/her car from the starting point S till a parking location in the vicinity of the mobility hub A. The mapping platform 106 provides parking recommendations to park the car in the vicinity of the mobility hub A. The user is allowed to make a reservation of a bike of, for example, XYZ bikes service provider at the mobility hub A. The mapping platform 106, based on dynamic conditions towards the destination of the users and in the vicinity of the mobility hubs A, B, and C, computes a navigation route using the bike from XYZ bikes service provider towards the mobility hub B, avoiding commute towards the mobility hub C based on the ranking of the mobility hub C. In the vicinity of the mobility hub B, the mapping platform 106 provides parking recommendations to park the bike. At the mobility hub B, the user is allowed to make a reservation for a car from RNT cars service providers. From the mobility hub B, the mapping platform 106 may suggest a static and a dynamic navigation route towards the destination D based on traffic conditions enroute to the destination D. The intermodal navigation route suggested by the mapping platform 106 reduces travel time of the user to the destination D from the starting point S using the shared vehicles at mobility hubs A and B by avoiding traffic and wastage of time in parking of the shared vehicles en-route”).
receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Beaurepaire, para 0006, multiple mobility hubs have parking availability a multiple locations along a route to the users destination including the origin); and
determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Jamail, para 0065, Fig 6, “automated electronic management of parking space rental transactions in a marketplace for parking space rentals over a distributed communications network, in an embodiment. System 900 may include parking space rental management server 902 in communication with a plurality of driver wireless devices. System 900 may include user account creation module 904 for creating user accounts. System 900 may include driver account creation module 906 for creating driver accounts. System 900 may include matching module 908 for matching parking spots identified by a search with driver requests for parking spot rentals. System 900 may include a payment module 910 for receiving payments from drivers and making payments to users who are renting parking spots to the drivers. System 900 may include reservation module 912 for reserving parking spots which have been rented by drivers. System 900 may include parking spot management module 916 for managing the inventory and status of parking spots, requests for parking spots by drivers, and other aspects of transactions and. recording the status of parking spots in inventory. System 900 may include extension/overstay module 914 for managing extensions and. overstay fees for parking spots where rentals have expired”).
The combination of Jamel and Beaurepaire teach renting spaces through listing in various locations, but does not specifically mention wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units. Aizenbud teaches wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units (Aizenbud, FIG 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Jamel and Beaurepaire, because in many cases, a driver that did not find a parking spot would give up and prefer to search for a paid parking spot instead of spending more time searching for free or cheap parking (Aizenbud, para 0004).

In regards to claim 22, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (Jamail, para 0016, “Host users may input listing information such as: the geographic location or address of listed parking spaces, number of available parking spaces at a location or address, types of spaces such as covered/uncovered, sizes of spaces, pricing/rates, and hours when parking spaces are available”).

In regards to claim 22, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (Jamail, para 0016, covered, uncovered parking space).

In regards to claim 27, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs (Beaurepaire, FIG 8, multiple hubs are located along the route to the location from the origin).
In regards to claim 35, the combination of Jamail, Beaurepaire and Aizenbud teach non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determine a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units.  (see response to claim 21).

In regards to claim 36, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (see response to claim 22).

In regards to claim 37, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (see response to claim 23).

In regards to claim 41, the combination of Jamail, Beaurepaire, and Aizenbud teach wherein the origin location data and destination location data correspond to global positioning system (GPS) coordinate data (Beaurepaire, para 0043, “Parking assistance systems, for example, ParkNav® of AI Incube Inc. or Parkopedia® of ETCM Ltd., provide parking availability prediction services. The parking assistance systems may employ prediction models to render predictions on availability of parking spots for each link within a geographical area. The data communication module 302 may also receive parking spot availability data at a point in time on querying the parking assistance systems via an API. The data communication module 302 may receive number of shared vehicles available in a service area at a point in time from the shared vehicle service providers. The position determination module 306 embodied in the processor 304 may determine relative positions between the shared vehicles in the vicinity of at least one parking location, that is, an on-street parking spot or an off-street parking spots using the sensor data received from the shared vehicle service providers and parking availability data from the parking assistance systems. The position determination module 306 computes the relative positions between the vehicle 202, personal vehicle or shared vehicle of the user and other shared vehicles and the relative positions between the shared vehicles and parking spots using the location data of the shared vehicles and the parking spots. The position determination module 306 may determine the relative positions of the shared vehicles using beacons, GPS co-ordinates of the shared vehicles, etc. The positions and availability of the shared vehicles are obtained from the shared vehicle service providers through their own APIs, as the shared vehicles report their locations and the shared vehicle service providers manage availability of the shared vehicles. The position determination module 306 may select a set of relevant shared vehicles from the shared vehicles in the vicinity, within a predetermined or user defined range, to on-street parking facilities or off-street parking facilities that are marked available by a parking assistance system. The position determination module 306 may determine a distance of the selected set of shared vehicles from a next available parking position”).

In regards to claim 43, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data ((Beaurepaire, para 0043, and FIG 8, hubs A,B and C are geolocated).

Claims 28-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jamail (US PG PUB 20180365598) in view of Beaurepaire et al. (US PG PUB 20200173808) in view of Aizenbud (WO 2015059691) and further in view of Chaudhary (US PG PUB 20190160958).

In regards to claim 28, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach a computing system, comprising: one or more processors; and one or more memory comprising program instructions executable by the one or more processors to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determine a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub;  
wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units. (see response to claim 21);
The combination of Jamail, Beaurepaire and Aizenbud teach awarding a bidder a parking unit from a plurality of parking units in advance of the parking event through a parking exchange, but applicant may argue that the combination does not does not specifically mention wherein the parking exchange comprises one or more commodity contract specifications. However, Chaudhary teaches wherein the parking exchange comprises one or more commodity contract specifications (Chaudhary, para 0024, “each proposed agenda may include pricing information generated by a price and contract manager 28. Pricing information for each charging operation may be based on pricing rules established by each station 32, rules for the entire network, or any other way. In one illustrative embodiment, a bidding platform may be provided to allow multiple EV operators to bid on a charging operation. In this manner, charging stations 32 experiencing higher demand or along more preferred routes can obtain a premium price. This also allows EV operators to balance cost and travel time. Note that due to the fluid nature of the supply and demand, the availability and pricing of presented scheduling options may change quite rapidly as EVs 13 fill up the schedule during busy time periods. Regardless, once an agenda and price is “accepted” by an EV 13, the price and contract manager 28 creates a binding contract, guaranteeing the EV 13 a charging window at each station specified in the selected agenda”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination Jamail, Beaurepaire and Aizenbud wherein the parking exchange comprises one or more commodity contract specifications as is taught by Chaudhary since this will allow for a contract to be established between the buyer and seller and no delays for securing the space will be encountered if the buyer shows up at the agreed upon time and place.

In regards to claim 29, the combination of Jamail, Beaurepaire, Aizenbud and Chaudhary teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (see response to claim 22).

In regards to claim 30, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (see response to claim 23).

In regards to claim 34, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs.

In regards to claim 42, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach generating a forward commodity contract between a first user and the second user of the plurality of users based on the received parking attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between first and second parking units of the one or more parking units (see response to claim 28).

In regards to claim 42, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach wherein the parking exchange comprises a market exchange for the one or more parking units, wherein the one or more parking units comprises one or more commodity contract specifications (see response to claim 28).

Additional cited art discussion
US PG PUBS	
	(i) US PGPUB 20180111494 to Penilla et al. teach “ receiving a signal from of an electric vehicle that is associated to a user account. The signal of the electric vehicle is received in response to the electric vehicle parking over a charging pad of a charging unit, and the charging unit is one of a plurality of charging units located in various geo-locations. The method includes sending instructions to the charging unit to enable initiation of charge transfer to a battery of the electric vehicle upon the cloud system confirming that the user account for the electric vehicle is enabled for automatic charging upon parking over said charging pad of the charging unit. The method includes receiving data from the charging unit indicative of a discontinuing of the charge transfer by the charging pad responsive to detecting that the electric vehicle is no longer parked over said charging pad.” (abstract).

	(ii) US Patent 9,274,540 to Anglin et al. teaches “recharging a number of battery electric vehicles. The method include receiving (by a control module configured to control an electrical grid system that include a number of recharging stations that are configured to recharge the number of battery electric vehicles and from the number of battery electric vehicles) usage data that comprises a current charge level, a current location, and a planned itinerary that includes a destination. The method includes determining anticipated electrical loads in the number of sectors of the electrical grid system based on the usage data of the number of battery electric vehicles. The method also includes redistributing the electrical supply on the electrical grid system to at least one recharging station of the number of recharging stations based on the anticipated electrical loads, prior to actual usage defined by the usage data by the number of battery electrical vehicles” (abstract).	
(iii) US PG PUB 20150198459 to MacNeille et al teaches “aggregated information, perhaps on a webpage, about BEVs to service providers, infrastructure planners, infrastructure operators, etc. This information can be used for several purposes, such as, but not limited to: locating concentrations of BEVs such as at sporting events where mobile battery swapping facilities may be needed; location of soon-to-be stranded vehicles that will need a mobile battery swap or a vehicle swap; locating clusters of dwellings with BEV so that facilities can be capitalized and built to service those locations; a way of advertising charging stations that home owners will provide as a service to BEV owners; and a method of locating vehicles for targeted marketing and stocking dealerships” (para 0034).
	(iv) US PG PUB 20070005224 to Sutardja teaches “A traffic information system for a vehicle comprises a transmitter and a global positioning system (GPS) associated with the vehicle that selectively generates location and vector data. A control module receives the location and vector data and wirelessly transmits the location and vector data using the transmitter when the vehicle is traveling on a first set of predetermined roads and does not transmit the location and vector data when the vehicle is traveling on a second set of predetermined roads” (abstract).




NPL
(i) Laseter teaches The state of Electronic Exchanges in a B2B marketplace.

Response to Arguments
Applicant argues that the amendments to the specification including the Title and Drawings were not entered. The examiner directs applicant’s attention to the entrance of the amended Title and the Replacement sheets in the Advisory Action mailed 3/10/2022.
The examiner has reviewed the arguments related to the priority and does not find them to be persuasive. The cited locations from the “827’ Patent did not appear to teach “determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units” as stated. For instance, there was no teaching of virtual hubs or any hub for that matter. There was no reference to a parking exchange or even mention of parking in the specification. Furthermore; applicant’s specification (see “827” col 8, lines 10-50) discusses users sharing rides in a single automobile between two locations but not a plurality of virtual hub routes between a respective destination and origin hubs and there is no mention of market depth data for these plurality of hubs, customers and parking spaces. Therefore the stated priority date will be maintained. 
	Applicant argues with regard to the USC 103 rejection that the cited art does not teach an electronic exchange. The examiner has reviewed applicant’s specification and finds that the there is no definition of an “electronic exchange”. The examiner has found that applicant in Patent 11,138,827 col 8, lines 20-25 states that “Bid prices may be posted to a real world transaction exchange 630 that functions like any other market exchange”. The examiner has further found a definition of an “Electronic Exchange” to be “An electronic marketplace in which goods and services are traded. These exchanges are global in nature, operate 24/7, and connect large communities of buyers and sellers, primarily within the B2B sector. Electronic exchanges range from auctions of all types to VPNs. For example, the Automotive Network Exchange (ANX) is expected to link the entire North American auto supply chain. While "B2B" and "Web marketplace" broadly refer to any transaction between businesses over the Internet, usually one-to-many, "electronic exchange" is a more precise term, connoting many-to-many transactions. An electronic communications network (such as an electronic stock and bond exchange) is also considered a Web marketplace. The actual point where the buyers and sellers come together is known as "the vortex" or "the butterfly hub." (see netlingo definition from PTO 892). Based on applicant’s own definition and netlingo where an electronic exchange is defined as an ordinary marketplace, the examiner directs applicant’s attention to at least Jamail, para 0062-0066, where it’s stated that “automated electronic management of parking space rental transactions in a marketplace for parking space rentals over a distributed communications network”. Based on the definitions and applicant’s admission the examiner has determined that the combination of Jamail, Beaurepaire, Aizenbud and Chaudhary clearly teach an Electronic Exchange/ Marketplace.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625